internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-113722-06 number release date index uil no case-mis no supervisory tax examining technician ---------------------------------------------------------------------------------------------------------- taxpayer's name taxpayer's address taxpayer's identification no date of conference --------------------------------------------- ----------------------- ----------------------- ---------------- no conference held legend entity a --------------------------------------------- entity x ---------------------------------- issue s whether entity a a c corporation and a sheltered_workshop is granted relief under sec_7805 from the retroactive effect of the revocation of a determination_letter conclusion s yes entity a is granted relief from the retroactive effect of the revocation of the determination_letter this relief only applies to individuals engaged by entity a under circumstances similar to the facts under consideration in the original determination_letter the revocation of the determination_letter will go into effect as of date entity a must treat those individuals who were covered under the original determination_letter as employees as of date tam-113722-06 facts entity a is a sheltered_workshop formerly known as entity x entity a received an ss-8 determination in date when it was entity x the date determination_letter concluded that the exclusion from employee status set forth in revrul_65_165 1965_1_cb_446 applied to certain workers performing services for entity x thus entity x was not required to withhold report or pay employment_taxes related to these workers in date entity a requested that the service reissue the letter to its new corporate name the service did not issue a new letter and in fact revoked the determination entity a requested in date that the service limit the retroactive effect of the revocation letter under sec_7805 further entity a requested that the change_of worker status not go into effect until date law and analysis code sec_7805 and sec_301_7805-1 provide that the service may prescribe the extent to which an administrative decision shall be applied without retroactive effect to administer the statute and regulations the service has published procedures for taxpayers to request relief from the retroactive effect of a decision revproc_2006_1 2006_1_irb_1 date provides that the service may grant relief from the retroactive effect of a revocation of a determination_letter the taxpayer may request such relief by asking the field_office to seek technical_advice from the national_office see revproc_2006_2 2006_1_irb_89 dollar_figure date a taxpayer’s request must be in the form of and meet the general requirements for a technical_advice request id here entity a’s date letter fulfills those requirements furthermore the service revoked the determination_letter after it revised its approach to the application of its published guidance not after an examination or other event that would cause the service to question whether the taxpayer represented the facts accurately with respect to the individuals covered by the determination the service hereby grants entity a’s request for limitation on the retroactive effect of the determination revocation entity a should begin to treat the affected workers as employees of the organization beginning on jan however entity a may wish to request a new determination consistent with the revocation of the determination to address the status of participants in its present programs note that the determination only applied to individuals engaged by the firm under similar circumstances accordingly the limitation on the retroactive effect of the revocation does not in any way affect the application of employment_taxes with respect to individuals performing services for entity a under different circumstances tam-113722-06 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
